An amendment to the Charter in accordance with the provisions of section 44 of the New York City Charter is a "local law" within the meaning of article IX, section 8, of the Constitution of the State of New York. That term is not confined to laws passed in manner prescribed by legislative statutes at the time when the constitutional provision was adopted. "No limitation is here found upon the method by which these local laws shall be adopted, and no replica of the State Senate and Assembly is necessary." (Matter of Mooney v. Cohen, 272 N.Y. 33, 39.)
A "qualified voter" is defined by section 150 of the Election Law and the qualifications entitling a citizen to vote are defined in article II, section 1, of the Constitution of the State. The petition proposing an amendment to the Charter must be signed by "qualified electors" and electors are "qualified" who have the "qualifications" exacted by the Constitution and the Election Law. Enrollment or registration is not one of such qualifications. It is merely the method provided by the Legislature "for ascertaining, by proper proofs, the citizens who shall be entitled to the right of suffrage." (State Const. art. 2, § 5.) Those who "present themselves for the exercise of the right of suffrage" must give such proof. (Matter of Ahern v.Elder, 195 N.Y. 493, 497.) Without such proof they still are "qualified electors" and "qualified voters" who may sign a petition where the statute so provides without requiring, in addition, that the "qualified" elector or voter be enrolled. (Cf.Johndahl v. City of Buffalo, 245 N.Y. 538.) *Page 163 
The Charter provision does not require such enrollment. It requires only the signature of "qualified" electors and that the "signatures of each shall be authenticated in the manner provided by the election law for the authentication of designating petitions." Section 135 provides the manner in which a designating petition may be "authenticated as to all thesignatures." The signatures of more than fifty thousand signers have been authenticated in the manner so provided. There is no express provision in the statute and no provision that may be read into the statute by fair implication by which compliance with other requirements of the Election Law for valid "designating petition" may be made the test of validity of a petition filed in strict accordance with section 44 of the Charter.
The fact that 15,000 signers certified that "my place of residence is truly stated opposite my signature hereto, and that the place of residence from which I registered in the year 1939 is likewise truly stated opposite my signature," though in fact they had not registered in the year 1939, does not in my opinion sustain any inference of fraud where there is no proof in addition that the signers did not in fact reside at such address in 1939.
The orders of Special Term and Appellate Division should be reversed and objections dismissed.
LOUGHRAN, LEWIS and CONWAY, JJ., concur with RIPPEY, J.; LEHMAN, Ch. J., dissents in opinion in which FINCH and SEARS, JJ., concur.
Order affirmed. *Page 164